Title: James Madison to Caleb Cushing, 28 August 1833
From: Madison, James
To: Cushing, Caleb


                        
                            
                                
                            
                            
                                
                                    
                                
                                Augt. 28. 1833—
                            
                        
                        J Madison, with his respects to Mr. Cushing, returns his thanks for the Oration on the last 4th. of July. He
                            has read with particular pleasure, the able & seasonable views which it presents of the Colonization Society.
                        
                            
                                
                            
                        
                    